Citation Nr: 1128856	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  06-37 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a heart disorder, to include as secondary to a service-connected respiratory disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1944 to October 1947, and from August 1950 to May 1954.  He is a veteran of both World War II and the Korean War. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the RO in Cleveland, Ohio, which, in pertinent part, denied service connection for a heart disability.

In April 2010, the Board remanded this claim for further development.  It now returns for appellate review. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, while the Board regrets the further delay, this claim must be remanded again to ensure compliance with its April 2010 remand directives and, by the same token, a record adequate for appellate review.

The Board finds that the May 2010 and July 2010 VA medical opinions obtained pursuant to the Board's remand instructions are not adequate for the purpose of making a decision on this claim.  In this regard, the Court held in Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Because these opinions are not adequate for decision-making purposes, the Board finds that there has not been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).

The Board finds that the VA opinions are not adequate.  First, the opinions were issued by a Nurse Practitioner rather than a cardiologist or similar specialist as instructed in the Board's April 2010 remand directive.  Although a physician did co-sign the report in accordance with the Adjudication Procedure Manual, M21-1MR, Part III, Subpart IV, Chapter 3, Section D 18 (a), there is no indication that the physician had the requisite background in cardiology or pulmonology.  Thus, the Board finds that there has not been substantial compliance with its instruction that the opinion be issued by a cardiologist or similar specialist.  See Stegall, 11 Vet. App. at 271. 

Second, the Board finds that adequate rationales were not provided in either VA opinion.  Specifically, the May 2010 opinion finding in favor of a relationship between restrictive lung disease and a heart disorder, and the July 2010 opinion finding against such a relationship, were both authored by the same Nurse Practitioner.  Both opinions are devoid of any analysis of the evidence of record apart from noting the Veteran's diagnoses.  Indeed, the first opinion had been returned by the Rating Officer as inadequate because the claims file had not been reviewed.  However, the second opinion is still based almost exclusively on sources found on the Internet and without any analysis of the Veteran's medical history.  The only difference is that in the second opinion the Nurse Practitioner noted that the Veteran did not have a diagnosis of pulmonary hypertension, without an explanation as to why this fact alone accounted for the switch from a positive to a negative nexus opinion.  Finally, the opinion does not address the likelihood that the Veteran's heart disorder was aggravated by restrictive lung disease, even if it was found that it was not directly caused thereby.  Accordingly, the Board finds that neither the May 2010 VA opinion nor the July 2010 VA opinion provide a sufficient rationale upon which to make a decision.  See Barr, 21 Vet. App. at 312. 

On remand, a VA examination should be performed by a cardiologist, pulmonologist, or a VA doctor with an adequate background in cardiology or pulmonology.  The examiner should note that the Veteran suffered a heart attack in April 1999.  A November 2003 private treatment record reflects diagnoses of atherosclerotic heart disease, systolic hypertension, hypercholesteremia, and asymptomatic bradycardia.  A September 2007 letter from a private physician reflects a diagnosis of atrial fibrillation.  This letter states that although asbestosis is not directly tied to cardiac disease, it can indirectly affect the pulmonary bed and pulmonary circulation resulting in distention of the left and right atrial chambers over time, which can precipitate atrial fibrillation.  

After reviewing the claims file and examining the Veteran, the examiner should render an opinion as to whether it is at least as likely as not that the Veteran's service-connected restrictive lung disease due to asbestosis caused or aggravated a heart disorder.  The examiner should provide a complete rationale for his or her opinion. 

The Veteran should be sent a new notice letter under the Veterans Claims Assistance Act of 2000 (VCAA) informing him of the requirements for establishing a claim for service connection on both a direct and secondary basis.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The letter should comply with all current, controlling legal guidance with respect to VCAA notice letters.  The letter should also request the Veteran to identify any outstanding medical records pertinent to this claim.  Authorized release forms should be enclosed.  The AMC should then attempt to obtain any outstanding records on the Veteran's behalf for which sufficient information and authorization has been provided. 

The AMC should also take this opportunity to obtain any outstanding VA treatment records from November 2007 to the present and associate them with the file. 


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The Veteran should be sent a new notice letter under the VCAA informing him of the requirements for establishing a claim for service connection on both a direct and secondary basis.  The letter should comply with all current, controlling legal guidance with respect to VCAA notice letters.  The letter should also request the Veteran to identify any outstanding medical records pertinent to this claim.  Authorized release forms should be enclosed.  The AMC should then attempt to obtain any outstanding records on the Veteran's behalf for which sufficient information and authorization has been provided. 

2. Any outstanding VA treatment records from April 2007 to the present should be obtained and associated with the claims file. 

3. The Veteran should be scheduled for a VA examination by a cardiologist, pulmonologist, or, if this is not feasible, a doctor with an adequate background in cardiology or pulmonology to assess the nature and etiology of his heart disorders.  The examiner's credentials must be provided in the examination report.  M21-1MR, Part III, Subpart IV, Chapter 3, Section D 18 (b).  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

After reviewing the claims file and examining the Veteran, the examiner should render an opinion as to whether it is at least as likely as not (i.e., to at least a 50:50 degree of probability) that a heart disorder, to include atherosclerotic heart disease or coronary artery disease, systolic hypertension, asymptomatic bradycardia, and atrial fibrillation, was caused or aggravated by restrictive lung disease due to asbestosis, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  

It is important to note that even if it is found that the Veteran's restrictive lung disease did not directly cause a heart disorder, the examiner must still address whether it aggravated a heart disorder. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



